      CASE 0:18-cr-00150-DWF-HB Document 102 Filed 08/01/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                         District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                  )
                                           )       RESPONSE OF THE UNITED
       Plaintiff,                          )       STATES TO DEFENDANT’S
                                           )       MOTION FOR DISCOVERY
       vs.                                 )       AND INSPECTION
                                           )
MICHAEL HARI,                              )
                                           )
       Defendant.                          )


       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty and Julie E. Allynrespectfully submits its Response to the Defendant’s Motion

for Discovery and Inspection (CM/ECF Docket No. 84).

       Defendant’s motion more or less tracks Rule 16 of the Federal Rules of Criminal

Procedure. The government is in compliance with Rule 16, and will remain in compliance

until the end of the trial in this case. The government has disclosed to the defendant all

materials required to be disclosed under that Rule, plus substantial additional material

whose disclosure was not strictly required by the Rule.

       The government will probably call as witnesses at trial a number of forensic

scientists. Reports of those scientists have been disclosed. Curriculum vitae of scientists

who will testify will be produced as soon as a decision is made to have that particular

scientist testify, and in any event no later than four weeks before trial.



                                               1
     CASE 0:18-cr-00150-DWF-HB Document 102 Filed 08/01/19 Page 2 of 2



      The government intends to call as a witness at the motions hearing only FBI Special

Agent Joel Smith. The government has already disclosed all of Special Agent Smith’s

prior, official reports concerning the investigation of this case. The government, in

advance of the hearing, will review the discovery once again for any reports by Special

Agent Smith that might have been inadvertently missed, and will also review informal

communications with Special Agent Smith, such as emails, for any material that should be

disclosed under Fed. R. Crim. P. 26.2.



Dated: August 1, 2019                          Respectfully Submitted,

                                               ERICA H. MacDONALD
                                               United States Attorney

                                               s/John Docherty

                                               BY: JOHN DOCHERTY
                                               Assistant United States Attorney
                                               MN Attorney Reg. No. 017516X

                                               JULIE E. ALLYN
                                               Assistant United States Attorney
                                               MN Attorney Reg. No. 256511




                                           2
